

113 SRES 338 ATS: Designating Diane K. Skvarla as Curator Emeritus of the United States Senate. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. RES. 338IN THE SENATE OF THE UNITED STATESJanuary 27, 2014Mr. Reid (for himself and Mr. McConnell) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating Diane K. Skvarla as Curator Emeritus of the United States Senate. Whereas Diane K. Skvarla will retire from the Senate after 18 years as Senate Curator, and more than 30 years of Senate service;Whereas she has diligently cared for and greatly enhanced the material history and historic spaces of the Senate as a legacy for future generations;Whereas she has educated and inspired the Senate community, visitors to the Capitol, and the people of the United States with numerous exhibits, publications, and educational programs;Whereas her vision and leadership resulted in significant improvements to the restoration and historic interpretation of the Old Senate Chamber and other historic rooms of the Capitol;Whereas she has caused to be published significant catalogues of the  fine and graphic art collections of the Senate  for the benefit of the people of the United States;Whereas she has upheld the highest standards and traditions of the Senate with unwavering dedication; andWhereas she has earned the respect, affection, and esteem of the Senate: Now, therefore, be itThat, effective January 27, 2014, as a token of the appreciation of the Senate for her long and faithful service, Diane K. Skvarla is hereby designated as Curator Emeritus of the United States Senate.